Citation Nr: 0004092	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  95-20 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.

The current appeal arose from a May 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO, in pertinent part, 
denied entitlement to a compensable evaluation for bilateral 
otitis externa.  In August 1994 the RO denied entitlement to 
service connection for arthritis of the cervical and lumbar 
spine as secondary to x-ray studies for service-connected 
bilateral otitis externa.

In March 1997 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for a cervical and lumbar spine disability, and 
remanded the issue of entitlement to an increased 
(compensable) evaluation for bilateral otitis externa to the 
RO for further development and adjudicative action.

In November 1998 the RO, in pertinent part, affirmed the 
previous denial of entitlement to an increased (compensable) 
evaluation for otitis externa.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Otitis externa of either ear has not been shown on 
examination for many years, and the veteran has denied any 
recent history of drainage of either ear.


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
bilateral otitis externa have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 1999);  38 C.F.R. §§ 4.7, 4.31, 
4.87a, Diagnostic Code 6210 (effective prior to June 10, 
1999);  38 C.F.R. § 4.87, Diagnostic Code 6210; 64 Fed.Reg. 
25202-2520 (May 11, 1999) (effective June 10, 1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In April 1946 the RO granted entitlement to service 
connection for bilateral, mild, otitis externa with 
assignment of a noncompensable evaluation, based on a history 
of treatment for this disorder in service.

A May 1949 VA special ear, nose, and throat examination 
concluded in a diagnosis of no otitis externa found.

A September 1989 VA outpatient ear, nose, and throat 
examination report shows a clinical inspection of the ears 
was normal.

VA audiology outpatient treatment reports dated in 1994 are 
negative for any evidence of otitis externa.

The veteran presented testimony before a hearing officer at 
the RO in January 1995.  He provided testimony with respect 
to his claim for an increased (compensable) evaluation for 
otitis externa.

A December 1995 VA audiology examination was negative for any 
evidence of otitis externa.

A June 1997 VA audiology examination report shows the veteran 
denied having pain, drainage, ear surgery, or any recent ear 
infections.

A July 1997 VA audiology-ear examination report shows the 
veteran had a history of otitis externa.  Clinical inspection 
disclosed the auricle was within normal limits.  The external 
canal disclosed no evidence of edema or erythema.  The 
tympanic membrane was noted as sclerotic bilaterally.  The 
tympanum was without fluid.  



There was no mastoid tenderness.  No active disease was 
visible.  No infectious disease of the middle or inner ear 
was present.  The examiner noted that no ear disease was 
affecting any function other than hearing, such as balance, 
nor was any associated with any upper respiratory disease.  
No pertinent diagnosis was provided.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their medical conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1(1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was recently amended, 
effective June 10, 1999. 64 Fed.Reg. 25202 (1999).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
service-connected bilateral otitis externa changed while his 
claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the previous regulations, a 10 percent evaluation was 
provided for disease of the auditory canal with swelling, dry 
and scaly or serous discharge, itching, requiring frequent 
and prolonged treatment.  38 C.F.R. § 4.87a; Diagnostic Code 
6210 (effective prior to June 10, 1999).

Under the current regulations, a 10 percent evaluation may be 
assigned for chronic otitis externa with swelling, dry and 
scaly or serous discharge, and itching requiring frequent and 
prolonged treatment.  38 C.F.R. § 4.87; Diagnostic Code 6210 
(effective June 10, 1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

Upon review of the record, the Board concludes that the 
veteran's claim for an increased (compensable) evaluation for 
his bilateral otitis externa is well grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran's assertions concerning the severity of 
his bilateral otitis externa (that are within the competence 
of a lay party to report) are sufficient to conclude that his 
claim for an increased (compensable) evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).



The Board is satisfied that in view of the March 1997 remand 
of the case to the RO for further development, all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board's review of the evidentiary record does not permit 
a conclusion that an increased (compensable) evaluation for 
the veteran's bilateral otitis externa is warranted.  In this 
regard, the Board notes that the post service evidentiary 
record is totally devoid of any evidence of disease of the 
auditory canal such as serous drainage, swelling, etc., upon 
which to predicate a grant of entitlement to an increased 
(compensable) evaluation under either the previous or amended 
criteria for rating otitis externa.

VA examinations and outpatient treatment reports show that 
clinical inspections of the ears have been negative for any 
serous discharge.  The veteran himself, on examination has 
denied any drainage.  The evidence in its totality is 
negative for reactivation of disease of the auditory canal.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
neither provided nor discussed the provisions for assignment 
of an extraschedular evaluation in light of his claim.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that otitis externa of either ear has not been 
shown by the evidence of record, and consequently is rated as 
noncompensably disabling.  38 C.F.R. § 4.31.

In view of the evidentiary record showing that otitis externa 
of either ear has not been shown on postservice medical 
documentation, no question exists as to which of two 
evaluations would more properly classify the severity of the 
appellant's bilateral otitis externa.  38 C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for bilateral otitis 
externa.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral otitis externa is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

